DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for two reasons:
Figures 14, 17, and 20 show(s) sectional views, but do not include the required hatching (see 37 C.F.R. 1.84(h)(3)).
The drawings as a whole are blurry and grey, making them difficult to review. In particular, it is hard to make out certain reference numerals in FIGs 14, 17, and 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 8, 12, 15, and 17 are objected to because of the following informalities:
Claim 1 recites “wherein when the collar is in the third position, the stem assembly is configured to allow the fluid to flow from the lumen of the housing through the lumen of the collar and into the chamber of the sheath, and then flow out of the sheath unobstructed through the aperture”. While clear in scope, this limitation is grammatically difficult to follow due to the placement of commas and conjunctions. Therefore the limitation is understood as 
--wherein when the collar is in the third position, the stem assembly is configured to allow the fluid to flow from the lumen of the housing, through the lumen of the collar, into the chamber of the sheath, and then out of the sheath unobstructed through the aperture--.
Claim 4 recites “wherein when the collar is in the second position, the plug of the stem assembly is configured to unseal the orifice of the lumen of the housing” and “and wherein when the collar is in the third position, the plug of the stem assembly is configured to unseal the orifice of the lumen of the housing and the disk of the stem assembly is configured to unseal the aperture of the sheath”. While in clear in light of the specification, it is misleading as it implies the plug is moving while the collar is in the given positions. However, the plug moves with the collar. Therefore the limitations are understood as 
--wherein when the collar is in the second position, the plug of the stem assembly is in an unseated position relative to the orifice of the lumen of the housing-- and --wherein when the collar is in the third position, the plug of the stem assembly is in the unseated position relative to the orifice of the lumen of the housing and the disk of the stem assembly is in an unsealed position relative to the aperture of the sheath--.
Claim 8 recites “within to”, understood as –within--.
Claim 12 recites “wherein when the collar is in the first position, the plug of the stem assembly is configured to unseal the orifice of the lumen of the housing” and “wherein when the collar is in the second position, the plug of the stem assembly is configured to unseal the 
--wherein when the collar is in the first position, the plug of the stem assembly is in an unseated position relative to the orifice of the lumen of the housing-- and --wherein when the collar is in the third position, the plug of the stem assembly is in the unseated position relative to the orifice of the lumen of the housing and the disk of the stem assembly is in an unsealed position relative to the aperture of the sheath--.
Claim 15 recites “further comprises”, understood as –further comprising--.
Claim 17 recites “wherein when the collar is in the second position, the plug of the stem assembly is configured to unseal the orifice of the lumen of the housing” and “and wherein when the collar is in the third position, the plug of the stem assembly is configured to unseal the orifice of the lumen of the housing and the disk of the stem assembly is configured to unseal the aperture of the sheath”. While in clear in light of the specification, it is misleading as it implies the plug is moving while the collar is in the given positions. However, the plug moves with the collar. Therefore the limitations are understood as 
--wherein when the collar is in the second position, the plug of the stem assembly is in an unseated position relative to the orifice of the lumen of the housing-- and --wherein when the collar is in the third position, the plug of the stem assembly is in the unseated position relative to the orifice of the lumen of the housing and the disk of the stem assembly is in an unsealed position relative to the aperture of the sheath--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein when the collar is in the second position, the stem assembly is configured to allow the fluid to flow from the lumen of the housing through the lumen of the collar and into a chamber of the sheath, and the stem assembly is further configured to retain the fluid inside the chamber of the sheath when an aperture of the sheath is blocked by the stem assembly or allow the fluid to flow out of the sheath through the aperture when the sheath is selectively deformed around the stem assembly”. The way the claim is currently organized, it is unclear how much of the preceding clauses correspond to “or”. Understood for examination purposes as:
--wherein when the collar is in the second position, 
the stem assembly is configured to allow the fluid to flow from the lumen of the housing through the lumen of the collar and into a chamber of the sheath, and 
the stem assembly is further configured to 
retain the fluid inside the chamber of the sheath when an aperture of the sheath is blocked by the stem assembly or

Claims 2-10 are also rejected by virtue of their dependency on claim 1.
Claim 6 recites “the stem body”. There is insufficient antecedent basis for this limitation. It is noted that “the stem body” is also recited in claim 7.
Claim 11 recites “wherein when the bias member is in the unbiased position, the stem assembly is configured to allow the fluid to flow from the lumen of the housing through the lumen of the collar and into a chamber of the sheath, and wherein the collar is further configured to be moveable between a first position and a second position”. From the drawings/specification, it is unclear how the collar’s mobility is dependent on the biasing member position. Instead, the collar appears to move the biasing member. Therefore, these limitations should have separate indentations.
While not grounds for 112(b) per se, it is advised to change the indentations for the stem assembly allow/retain position limitations like suggested in claim 1 above.
Claims 12-16 are also rejected by virtue of their dependency on claim 11.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowable subject matter:
Regarding claim 1, none of the art fully discloses the claim nor discloses a majority of the claim. 
Rogers et al (US 20140144944), the closest prior art, is silent regarding at least an axially movable collar/sheath.
No prior art renders obvious the numerous deficiencies of Rogers.
Claims 2-10 are also allowable by virtue of their dependency on claim 1.
Regarding claim 11, none of the art fully discloses the claim nor discloses a majority of the claim. 
Hoskins (US 9844285), the closest prior art, is silent regarding at least a bias member and moving the collar toward/away from the housing (collar 214 is axially fixed)
No prior art renders obvious the numerous deficiencies of Hoskins.
Claims 12-16 are also allowable by virtue of their dependency on claim 1.
Regarding claim 17, none of the art fully discloses the claim nor discloses a majority of the claim. 
Similar to claim 1, Rogers, the closest prior art, is silent regarding at least an axially movable collar/sheath.
Claims 18-20 are also allowed by virtue of their dependency on claim 1.
No prior art renders obvious the numerous deficiencies of Rogers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bite valves similar to the application are disclosed by Wang (US 7621294) and Yang (US 6742681).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753